Mr. JUSTICE BURMAN dissenting: There is no theory that would permit this court to find the judgment in the instant case void. The trial court properly exercised its discretion in denying the petition because of the defendant’s lack of diligence and because the issues presented had been adjudicated previously, and I would affirm. Count I of the complaint alleged that the plaintiff had delivered certain merchandise to Jackson Park Drug Co. for which it had not been paid. Count II alleged that the plaintiff had been induced to extend credit to Jackson Park Drug because of Hurt’s written personal guaranty that he would be responsible for the price of the merchandise delivered. Hurt was personaHy served with a summons on December 24, 1969, and an appearance was filed in his behalf. In lieu of an answer, he filed a motion to strike Count II on the ground that the signature on the guaranty, which was attached to the complaint, was not his. Shortly thereafter, Jackson Park Drug Co. instituted a bankruptcy proceeding in the United States District Court. The motion to strike was set for a hearing on May 5, 1970, and, by agreement of the parties continued to October 27, 1970. On that date, the defendants failed to appear to defend the action, and default judgments were entered against both the drug company and Hurt. An execution was issued on the judgment and served upon Hurt personally on January 12, 1971. Hurt filed his first petition to vacate the judgment on June 8, 1971, stating as a ground for relief that the signature appearing on the guaranty was not his. A hearing was had on August 16, 1971, after which the court entered an order denying the petition. Hurt did not appeal this order. Garnishment proceedings were commenced and on September 8, 1972, Hurt filed a second petition identical to the one filed on June 8, 1971. This petition was also denied, and the present appeal followed. The majority concludes that the court’s failure to rule upon Hurt’s motion to strike Count II of the complaint prior to the entry of judgment renders the judgment void. Hence, it argues, the judgment is subject to coHateral attack at any time. I am not aware of any authority that would support this position. In my opinion it is axiomatic that the trial court has the power, upon the failure of the defendant to appear and defend the claim at the appointed time, to declare him in default and to allow the plaintiff to proceed ex parte. The application of this principle is aptly demonstrated in Price v. Marie (1917), 207 Ill.App. 112, a case very similar to the instant one. There an action was brought on a promissory note. The defendant appeared and filed a plea of the general issue and a special plea setting up his discharge in bankruptcy. He failed to appear when the case was called for trial. The court allowed the plaintiff to prove up his claim and entered judgment without striking any of the defendant’s pleadings and without ruling upon the alleged discharge in bankruptcy. Approximately 18 months later the defendant petitioned to vacate the judgment, and the petition was allowed. In reversing the trial court’s order the appellate court said, “[w]hile the defendant * *' * had pleaded to the action, he defaulted at the trial, and with his presumptive knowledge of the entry of the judgment he waited more than a year and a half before moving to vacate it. This was laches of the grossest kind, against which even a court of conscience could not afford relief.” 207 IllApp. at 116. As this court pointed out in Irving v. Rodriquez (1960), 27 Ill.App.2d 75, 169 N.E.2d 145, a case cited to us by the appellant, “[v]oid judgments generally fall into two classifications, that is, judgments where there is want of jurisdiction of the person or subject matter and judgments procured through fraud.” (27 Ill.App.2d at 79.) In the present case, there is no question that the court had jurisdiction of the person of Hurt and the subject matter of the cause. Hurt does contend in his brief that the judgment was procured through fraud because it is obvious from the face of the document attached to the complaint as “Exhibit B” and described as his written guaranty that it does not contain his signature or even his name. It is well established, however, that the type of fraud that renders a judgment void and subject to collateral attack is that which prevents the court from acquiring jurisdiction or gives it merely colorable jurisdiction. Where the fraud occurs in the proceedings once jurisdiction has been obtained it has no such effect. (Dean v. Kellogg (1946), 394 Ill. 495, 68 N.E.2d 898; 23 I.L.P. Judgments § 168 (1956).) This rule rests upon the salutary policy that there should be an end to litigation and the stability of judgments should not be destroyed. (Cohen v. Sparberg (1942), 316 Ill.App. 140, 44 N.E.2d 335.) In the present case the court had obtained jurisdiction, and any claimed defect in the defendant’s guaranty would not render the judgment void. The appropriate remedy would have been to attack the judgment directly through an appeal or collaterally through a timely petition pursuant to section 72 of the Civil Practice Act (Ill. Rev. Stat. 1973, ch. 110, par. 72). In this regard, the record reveals that Hurt did file a section 72 petition on June 8, 1971, in which he alleged that the judgment should be vacated because tire signature on the purported guaranty was not his. The court denied this petition following a hearing on August 16, 1971. The record does, not disclose what matters were considered at this hearing. However, the only issue raised by the petition was the signature. The defendant could have pursued his relief further by appealing from the court’s order (See Ill. Rev. Stat. 1973, ch. 110(a), par. 304(b)(3)), but he did not choose to do so. The petition which is the subject of the present appeal was filed on September 8, 1972, and was identical in substance to the one filed on June 8, 1971, and denied on August 16 of that year. It is clear, therefore, that the matters raised in the second petition were res judicata, having been decided on August 16, 1971, and that the trial court was correct in denying it. Even if it be argued, as the majority suggests, that the second petition raised matters not previously determined, it was still incumbent upon Hurt to demonstrate diligence in seeking to obtain his remedy (Brockmeyer v. Duncan (1960), 18 Ill.2d 502, 165 N.E.2d 294), and nothing in the petition explains his failure to act until over a year from the denial of the first petition. Hurt was afforded a full opportunity to present his defense at the hearing held on August 16, 1971. After hearing the evidence the court ruled against him, and he chose not to carry the matter further by taking an appeal. In my opinion the litigation should have ended at this point. For these reasons I would affirm the judgment.